By the Court.
The defendant filed a motion in each of these cases to set aside for several reasons a verdict returned in favor of the plaintiff. The judge granted the motions on the grounds in substance that each verdict was against the weight of the evidence and the damages awarded were not in accord with the evidence. In one case also the judge stated that the verdict and in the other that the damages were against the law. These all were alleged as grounds in the motions. It is the general rule that the disposition of a motion to set aside a verdict for recognized causes rests in sound judicial discretion. Davis v. Boston Elevated Railway, 235 Mass. 482, 496, 497. Harrington v. Boston Elevated Railway, 229 Mass. 421. Tildsley v. Boston Elevated Railway, 224 Mass. 117. Waucantuck Mills v. Magee Carpet Co. 225 Mass. 31. Berggren v. Mutual Life Ins. Co. of New York, 231 Mass. 173. Ryan v. Hickey, 240 Mass. 46. Commonwealth v. Dascalakis, ante, 12. There is nothing in the present record to take the cases at bar out of that general rule.

Exceptions overruled.